Citation Nr: 0513299	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1953 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Certificate of Death shows the veteran died in December 
2001, at age 67.  He died at home and there was no autopsy.  
The immediate cause of death was listed as metastatic 
adenocarcinoma of the lung; due to or as a consequence of 
asthma, chronic obstructive pulmonary disease, and non-
insulin dependent diabetes mellitus.  

The claimant, the widow of the veteran, primarily contends 
that he died of the residuals of herbicide exposure while 
serving in Vietnam.  The RO denied the claim on the basis 
that the veteran did not serve in Vietnam.  Nevertheless, the 
Board must consider all claims and bases raised by the 
evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

What the current record does show is that a private 
computerized tomography scan in February 2001 had results 
similar to a computerized tomography scan done at Tyndall Air 
Force Base in September 1998.  This means that, as a retiree, 
the veteran was receiving some medical treatment at military 
facilities, for the fatal respiratory disorder.  Medical 
records from Tyndall Air Force Base have not yet been 
associated with the claims file.  When records are in the 
custody of a federal department or agency, the Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA to continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

The case is REMANDED for the following:  

1.  Request the veteran's post-service 
medical records from the hospital at 
Tyndall Air Force Base, FL, from 1979 to 
2001.  

2.  Readjudicate this claim in light of 
the evidence added to the record since the 
statement of the case (SOC).  Ensure that 
all possible theories of entitlement have 
been considered.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




